Per Curiam.
These are ten of the cases consolidated for trial with, the case of the Metropolitan Casualty Insurance Co. of New York v. Lehigh Valley Railroad Co., ante p. 236. The points involved in these cases are there discussed and decided. The judgments in each of the above cases are affirmed, with costs, for the reasons stated in that case.
For affirmance-—The Chancellor, Ci-iiee Justice, Swayze, Trenoi-taed, Parker, Bergen, Minturn, Kalisch, Black, White, Heppeni-ieimeb, Williams, Tayloe, Gardner, Ackerson, JJ. 15.
For reversal—Hone.